Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10823552) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter

Claims 7-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining, based on the trajectory of the potential object point and the imaging parameters associated with the first image sequence and the second image sequence, a first image point trajectory in the first image sequence and a second image point trajectory in the second image sequence; comparing image points along the first image point trajectory and image points along the second image point trajectory to determine that there is correspondence between the first image point trajectory and the second image point trajectory; and performing three-dimensional measurement of the 
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining, based on the trajectory of the potential object point and the imaging parameters associated with the first image sequence and the second image sequence, a first image point trajectory in the first image sequence and a second image point trajectory in the second image sequence; comparing image points along the first image point trajectory and image points along the second image point trajectory to determine that there is correspondence between the first image point trajectory and the second image point trajectory; and performing three-dimensional measurement of the moving object based on the corresponding first and second image point trajectories” along with all other limitations of the claim. 
As to claim 26, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining, based on the trajectory of the potential object point and the imaging parameters associated with the first image sequence and the second image sequence, a first image point trajectory in the first image sequence and a second image point trajectory in the second image sequence; comparing image points along the first image point trajectory and image points along the second image point trajectory to determine that there is correspondence between the first image point trajectory and the second image point trajectory; and performing three-dimensional measurement of the moving object based on the corresponding first and second image point trajectories” along with all other limitations of the claim. 



 

Claims 8-16 and 18-25 are allowable due to their dependencies. 
The closest references, Lyons (US 20040247174 A1) [cited in the IDs filed by the applicant] and Mai (US20130163815) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886